Per Curiam.
It appearing that the judgment of the court below, sustaining the demurrer to the first count of the declaration and overruling the demurrer to the second count, did not make a final disposition of the case, but that .the case is still pending, the writ assigning error upon the action of the court in sustaining the demurrer to the first count is premature, and must be dismissed. Carhart v. Mackle, ante, 520, and cases there cited.

Writ of error dismissed.


Wade, O. J., and Jenlcins and Lulce, JJ., concur.